Case: 21-50289     Document: 00516072605         Page: 1     Date Filed: 10/28/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 28, 2021
                                No. 21-50289                             Lyle W. Cayce
                            consolidated with                                 Clerk
                                No. 21-50304
                              Summary Calendar



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Pedro Silvestre-Gregorio,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                             USDC No. 4:21-CR-1-1
                            USDC No. 4:20-CR-513-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50289          Document: 00516072605      Page: 2     Date Filed: 10/28/2021




                                         No. 21-50289
                                       c/w No. 21-50304

           Pedro Silvestre-Gregorio appeals his conviction and sentence under
   8 U.S.C. § 1326(a) and (b)(1), along with the revocation of a term of
   supervised release imposed for his previous illegal reentry offense. Because
   his appellate brief does not address the validity of the revocation or the
   revocation sentence, he abandons any challenge to that judgment. See Yohey
   v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
           For the first time on appeal, Silvestre-Gregorio contends that it
   violates the Constitution to treat a prior conviction that increases the
   statutory maximum under § 1326(b) as a sentencing factor, rather than an
   element of the offense.       He correctly concedes that the argument is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he
   wishes to preserve it for further review. The Government has moved without
   opposition for summary affirmance or, alternatively, for an extension of time
   to file its brief.
           As the Government asserts and as Silvestre-Gregorio concedes, the
   sole issue raised on appeal is foreclosed by Almendarez-Torres. See United
   States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the Government’s
   position “is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969), summary affirmance is proper.
           Accordingly, the motion for summary affirmance is GRANTED, and
   the judgments of the district court are AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED.




                                          2